Citation Nr: 1543219	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  12-02 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to January 1969.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Veteran provided testimony at a July 2015 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.


FINDINGS OF FACT

Tinnitus is etiologically related to noise exposure sustained in active service.


CONCLUSION OF LAW

Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may also be established for certain chronic diseases manifested to a compensable degree within a presumptive period following separation from service.  38 C.F.R. §§ 3.307, 3.309 (2015).  Tinnitus is a chronic disease with a presumptive period of one year.  38 C.F.R. §§ 3.307, 3.309 (2015).

When the evidence for and against the claim is in relative equipoise, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against a claim for the claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Tinnitus

The Veteran asserts that he has tinnitus due to hazardous noise exposure in service.  VA has conceded the Veteran's exposure to hazardous noise during active service. 

The service medical records are silent for complaints, treatment, or diagnosis for tinnitus while the Veteran was in active service.  However, the Veteran has reported that he first experienced tinnitus while in active service and has continued to experience tinnitus since separation from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that Veteran to be credible in that assertion.

At a July 2011 VA examination, the examiner indicated that the Veteran did not know when the tinnitus began.

The Board finds the July 2011 VA examination report is in conflict with other evidence and does not constitute probative evidence against the claim.  The examiner did not consider the Veteran's competent and credible reports that he first experienced tinnitus during active service and has continued to experience tinnitus since separation from active service.  Therefore, that examination report cannot serve as the basis for denial.  

In a July 2015 letter, P. S. Austin, M.D., noted the Veteran's noise exposure in service and found it more likely that not that noise exposure in the Navy caused his permanent hearing loss and tinnitus.  

The Board notes that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  The Veteran is competent to identify ringing in his ears and his statements are found credible.

The Board has conceded the Veteran's exposure to excessive noise while in active service.  The Veteran has competently reported that he first experienced tinnitus while in active service and that he has continued to experience ringing in the ear since service.  Those statements have been found credible by the Board.  While there is a medical opinion of record indicating that the Veteran did not know when the tinnitus began, that opinion has been found inadequate as it did not consider the Veteran' lay statements of an in-service onset and continuity of the problem  since then.  

The July 2015 private examiner opinion considered the Veteran's competent and credible lay testimony as to an in-service onset and continuity of tinnitus since service.  The July 2015 private examiner considered the Veteran's service occupational specialty that he served in the Navy with exposure to engines.  Further, the private examiner concluded that noise exposure likely resulted in the Veteran's tinnitus.  

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for tinnitus is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


